FILED
                            NOT FOR PUBLICATION                             NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-16406

               Plaintiff - Appellee,             D.C. Nos.    3:07-cv-02155-SC
                                                              3:87-cr-00359-SC
  v.

DENNIS CHAN LAI,                                 MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                      Samuel Conti, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Federal prisoner Dennis Chan Lai appeals pro se from the district court’s

order denying his 28 U.S.C. § 2255 motion as second or successive. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The record reflects that Lai had filed a section 2255 motion on November

11, 1995, which this court rejected on the merits. Lai subsequently filed another

section 2255 motion on April 13, 2007. The district court properly dismissed that

motion because Lai had not obtained an order from this Court authorizing it to

consider the motion. See 28 U.S.C. § 2244(b)(3)(A); Cooper v. Calderon, 274

F.3d 1270, 1274 (9th Cir. 2001) (per curiam).

      To the extent Lai is applying for an order authorizing a second or successive

petition, such request is denied. See 28 U.S.C. § 2244(b)(3)(C).

      We construe Lai’s additional arguments as a motion to expand the certificate

of appealability. So construed, the motion is also denied. See 9th Cir. R. 22-1(e);

see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                          2                                   09-16406